Dismissed and Memorandum Opinion filed May 20, 2010.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-00213-CV
___________________
 
CYNTHIA SELPH, ANTHONY SELPH, WALTON SELPH,
AND AL SELPH, Appellants
 
V.
 
SSC HOUSTON WOODWIND OPERATING COMPANY, L.P.,
Appellees

 

 
On
Appeal from the 80th District court
Harris County,
Texas

Trial Court Cause No. 2007-76335
 

 
 
M E M O R
A N D U M   OPINION
This is an attempted appeal from a judgment signed October
2, 2009.  A motion for new trial was filed on October 19, 2009.  Appellants’
notice of appeal was filed March 3, 2010.
When an appellant has filed a timely motion for new trial, the notice of
appeal must be filed within ninety days after the date the judgment is signed. See
Tex. R. App. P. 26.1(a).  Appellants’
notice of appeal was not filed timely. 
A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by rule
26.1, but within the fifteen-day grace period provided by Rule 26.3 for filing
a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (1997) (construing the predecessor to Rule 26).  Appellants’ notice of
appeal was not filed within the fifteen-day period provided by rule 26.3.
On April 8, 2010, notification was transmitted to all parties of the
court=s intention to dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
42.3(a).  Appellant filed no response.  Accordingly, the appeal is
ordered dismissed.
                                    
                                                                                    PER
CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.